DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 12/02/2021 has been entered.
Claim Objections
Examiner notes new claim 22 ends with a comma. Correction is required.
Claims 1, 14, 19, and 20 are objected to for the following grammatical error.  The claims recite for both first and second color components, “in response to the color component is…”  Examiner finds “is” should be changed to “being” to conform to proper English grammar.
Response to Arguments
On pages 9–10 of the Remarks, Applicant contends that because the color sampling ratio only indicates the size correspondence between luma and chroma but does not indicate the actual size of any of the blocks, color sampling ratio alone is deficient in teaching that chroma components are not subjected to the CIIP technique.  Examiner find the argument unpersuasive of error.  Examiner agrees with Applicant but finds Applicant’s argument misses key points.  No matter the size of the luma block, the color sampling ratio still tells us much about the sizes of the chroma component blocks.  Specifically, it tells us whether they are half the size of the luma blocks.  In other words, something about the size.  It appears Applicant is simply arguing that the color format alone does not tell us everything we need to know to definitively determine the exact size of the blocks.  Well, keep in mind it is Applicant who insists, through Applicant’s claims (see previous claim iteration) on using only the color format (or do they? More on this in a moment).  In other words, when Applicant argues that color sampling ratio alone is not enough to carry out the invention, the argument works against Applicant’s interests.  Applicant is essentially saying the invention is either incomplete or the claimed invention has failed to recite a critical element.  Examiner’s position is simply that the prior art teaches using more definitive information regarding the size of the blocks to achieve the same goal of restricting CIIP to block sizes greater than a minimum threshold size.  Indeed, the skilled artisan knows that the size of blocks is determined by two pieces of information: (1) the size of the luma block; and (2) the color sampling ratio.  Just because Applicant recites one element where the skilled artisan knows there are two does not amount to a patentable distinction.  See under Conclusion Section for additional art regarding this feature.  
Now, as mentioned above, does Applicant really only use color sampling ratio?  Likely not.  Applicant’s claims are drafted open ended, using the legal term “comprising.”  That means other features not recited could be part of the claimed subject matter.  Particularly, just like the prior art, Applicant’s open-ended, claimed invention, which explicitly uses color sampling ratio (4:2:0), can also further use the size of the luma block such that the block sizes of all the color components can be determined.  Put another way, it is axiomatic in patent law that a prior art teaching of elements A, B, C, and D teaches claimed elements A, B, and C.  For these reasons, 
On pages 9–10 of the Remarks, Applicant contends “a skilled artisan will not conclude that ‘the color format determines the size of the color blocks’ as asserted by the Office in Section 3 of page 2 of the Office Action.”  Examiner cites no less than five references under the Conclusion Section of this Action that appear to directly refute said argument (references b–f).
Examiner finds the arguments on pages 11–12 do not appear to be materially different from those already addressed, supra.
Other claims are not argued separately.  Remarks, 12.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5–16, and 18–23 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al., “Combined Inter-Intra Prediction for High Definition Video Coding,” Picture Coding Symposium, Nov. 2007 (herein “Jin”), in view of Chen et al, “AHG5:  Reducing VVC worst-case memory bandwidth by restricting bi-directional 4x4 inter CUs/Sub-blocks,” JVET-L0104, 12th.
Regarding claim 1, the combination of Jin, Chen, and Choi teaches or suggests a method for video processing, comprising:  performing, for a conversion between a current block of a video coded using a combined inter and intra prediction coding technique and a bitstream of the video (Jin, Title:  teaches combined inter-intra prediction (CIIP)), wherein how to apply the combined inter and intra prediction coding technique is based on a color component of the current block (Jin, Introduction:  explains that CIIP can be computationally expensive, especially for smaller block sizes (e.g. 4x4, 4x8, etc.) due to the sheer number of computations represented in dividing the image into small blocks and further teaches solving that problem by constraining CIIP to larger block sizes, i.e. 16x16; Neither Jin nor Chen explicitly teaches how the size of a chroma block is indicated by the color format; However, Choi, ¶ 0170:  teaches what the skilled artisan already knows about color subsampling, i.e. that a 4:2:0 color format has a chroma block that is half the size of the luma block; Neither Jin nor Choi teaches explicitly that block sizes of 4x4 is one desirable threshold for minimum block sizes for inter-prediction; Chen, Sections 1 and 2:  explain that smaller block sizes (e.g. 4x4) are computationally expensive and that restricting block sizes to be larger than a minimum size has benefits; Examiner finds this combination of teachings, further combined with Jin’s block size restrictions for computation efficiency, would teach or suggest to the skilled artisan basing chroma CIIP on the color format for certain block sizes); and wherein, in response to the color component is a first color component, whether to apply the combined inter and intra prediction process to the first color component is based on a color format of the current block (Consistent with Applicant’s claim 21, the first color component is a , wherein, in response to the color component is a second color component (Consistent with Applicant’s claim 21, the second color component is a luma color component, as opposed to a chroma color component, which those skilled in the art know is downsampled according to e.g. a 4:2:0 color sampling ratio. For example, in 4:2:0 the luma component is represented by the first value in the ratio representation and the chroma channels are represented as the second and third values in the ratio representation (e.g. Y:Cr:Cb)), the combined inter and intra prediction coding technique is applied to the second color component independent of the color format of the current block (Choi, ¶ 0169:  teaches the chroma components are Cr and Cb; Neither Jin nor Chen explicitly teaches how the size of a chroma block is indicated by the color format; However, Choi, ¶ 0170:  teaches what the skilled artisan already knows about color subsampling, i.e. that a 4:2:0 color format has a chroma block that is half the size of the luma block; Neither Jin nor Choi teaches explicitly that block sizes of 4x4 is one desirable threshold for minimum block sizes for inter-prediction; Chen, Sections 1 and 2:  explain that smaller block sizes (e.g. 4x4) are computationally expensive and that restricting block sizes to be larger than a minimum size has benefits; Examiner finds this combination of teachings, further combined with Jin’s block size restrictions for computation efficiency, would teach or 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Jin, with those of Chen, because both references are drawn to the same field of endeavor and because both Jin and Chen explain the benefits of setting a floor for the size of blocks in order to conserve computational resources such that their combination is nothing more than a mere combination of prior art elements, according to known methods, yielding a predictable result.  This rationale applies to all combinations of Jin and Chen used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Jin and Chen, with those of Choi, because all three references are drawn to the same field of endeavor and because Choi explains what the skilled artisan already knows about how the color format indicates whether the chroma components are subsampled such that the chroma blocks would be smaller than the floor set by Jin and Chen.  Thus, the combination represents a mere combination of prior art elements, according to known methods, yielding a predictable result.  This rationale applies to all combinations of Jin, Chen, and Choi used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Jin, Chen, and Choi teaches or suggests the method of claim 1, wherein whether the combined inter and intra prediction process is applicable to the color component is further based on a size of the current block (Choi, ¶ 0170:  teaches what the skilled artisan already knows 
Regarding claim 5, the combination of Jin, Chen, and Choi teaches or suggests the method of claim 21, wherein the combined inter and intra prediction process is not performed to the chroma component in case that the color format is 4:2:0 and a height of the current block is equal to or smaller than 4 (Choi, ¶ 0170:  teaches what the skilled artisan already knows about color subsampling, i.e. that a 4:2:0 color format has a chroma block that is half the size of the luma block; Chen, Sections 1 and 2:  explain that smaller block sizes (e.g. 4x4) are computationally expensive and that restricting block sizes to be larger than a minimum size has benefits; Examiner finds this combination of teachings, further combined with Jin’s block size restrictions for computation efficiency, would teach or suggest to the skilled artisan basing chroma CIIP on the color format for certain block sizes).
Regarding claim 6, the combination of Jin, Chen, and Choi teaches or suggests the method of claim 21, wherein the chroma component uses a Planar mode (Jin, Section 2.2 and Fig. 3:  teach that one of the intra modes is plane (i.e. planar) mode).
Regarding claim 7, the combination of Jin, Chen, and Choi teaches or suggests the method of claim 21, wherein the combined inter and intra prediction process is not performed to the chroma component in case that the color format is 4:4:4 and a width or a height of the current block is smaller than 4 (Examiner notes that in the 4:4:4 color format, the chroma components are not subsampled such that the chroma components would also have a size of 4x4 (width or height); Chen, Sections 1 and 2:  explain that smaller block sizes (e.g. 4x4) are computationally expensive and that restricting block sizes to be larger than a minimum size has benefits; Examiner finds this combination of teachings, further combined with Jin’s block size restrictions for computation efficiency, would teach or suggest to the skilled artisan basing chroma CIIP on the color format for certain block sizes).
Regarding claim 8, the combination of Jin, Chen, and Choi teaches or suggests the method of claim 22, wherein the weighted sum is based on adding an offset to an initial sum obtained based on the inter prediction value and the intra prediction value, and wherein the offset is added prior to a right-shift operation performed to determine the weighted sum (Jin, Section 2.3:  teaches the weighting coefficients are determined by adding 1/16 increments which are achieved by bit-shift arithmetic rather than division; see also Jin, Formula 4).
Regarding claim 9, the combination of Jin, Chen, and Choi teaches or suggests the method of claim 1, wherein the position in the current block is represented as (x, y), the inter prediction value at the position (x, y) is represented as Pinter(x, y), the intra prediction value at the position (x, y) is represented as Pintra(x, y), an inter-prediction weight at the position (x, y) is represented as w_inter(x, y), and an intra-prediction weight at the position (x, y) is represented as w_intra(x, y), and wherein the prediction value at the position (x, y) is determined to be (Pintra(x, y) x w_intra(x, y) + Pinter(x, y) x w_inter(x, y) + offset(x, y)) » N, wherein w_intra(x, y) + w_inter(x, y) = 2AN and offset(x, y) = 2A(N-1), N being a positive integer (Examiner interprets this formula as mathematically an obvious equivalent to Jin’s Formula 4 because the claimed offset achieves the same weighted result as Jin, although using different bit arithmetic to achieve the result; In other words, the claimed formula is simply generalized to allow for more bit depths, but yielding the same result as Jin).
Regarding claim 10, the combination of Jin, Chen, and Choi teaches or suggests the method of claim 9, wherein N = 2 (Examiner interprets this formula as mathematically an obvious equivalent to Jin’s Formula 4 because the claimed offset achieves the same weighted result as Jin, although using different bit arithmetic to achieve the result; In other words, the claimed formula is just a generalized for allowing for more bit depths, but that yields the same result as Jin).
Regarding claim 11, the combination of Jin, Chen, and Choi teaches or suggests the method of claim 22, wherein the weighted sum is determined using equal weights for the inter prediction value and the intra prediction value at the position (Jin, Fig. 4:  bar at 50 shows equal weight between inter and intra).
Regarding claim 12, the combination of Jin, Chen, and Choi teaches or suggests the method of claim 1, wherein performing the conversion includes decoding the current block from the bitstream (Jin, Section 3:  teaches CIIP is implemented at the encoder and decoder).
Regarding claim 13, the combination of Jin, Chen, and Choi teaches or suggests the method of claim 1, wherein performing the conversion includes encoding the current block into the bitstream (Jin, Section 3:  teaches CIIP is implemented at the encoder and decoder).
Claim 14 lists the same elements as claim 1, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 15 lists the same elements as claim 2, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 2 applies to the instant claim.
Claim 16 lists the same elements as claim 7, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 7 applies to the instant claim.
Claim 18 lists the same elements as claim 5, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Claim 19 lists the same elements as claim 1, but is drawn to a CRM rather than a method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 20 lists the same elements as claim 1, but is drawn to a product by process claim rather than its method of manufacture.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Regarding claim 21, the combination of Jin, Chen, and Choi teaches or suggests the method of claim 1, wherein the first color component is a chroma component, and the second color component is a luma component (see treatment of claim 1 
Regarding claim 22, the combination of Jin, Chen, and Choi teaches or suggests the method of claim 1, wherein, in response to the combined inter and intra prediction process being applicable to the color component, a prediction value of the color component is based on a weighted sum of an intermediate inter prediction value and an intermediate intra prediction value of the color component, (Jin, Section 2.2, Formula 1:  shows an intermediate inter prediction and an intermediate intra prediction weighted and added to produce the final prediction for the block).
Regarding claim 23, the combination of Jin, Chen, and Choi teaches or suggests the apparatus of claim 14, wherein the first color component is a chroma component, and the second color component is a luma component (see treatment of claim 1 wherein it is explained that in view of Jin’s teachings about how CIIP is not ideal for small block sizes, the skilled artisan would find it obvious to disable CIIP for small block sized chroma components, i.e. those found in a 4:2:0 sampling scheme).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cha, et al., “Improved Combined Inter-Intra Prediction Using Spatial-Variant Weighted Coefficient,” 2011.
Kim (US 2020/0213590 A1) teaches “the size of the blocks may be determined according to the color format.” (¶ 0097).  This reference is cited to directly refute Applicant’s contention made in the Remarks dated 12/02/2021.
Jeong (US 2018/0176596 A1) teaches, “In addition, a size of a luma block and a chroma block may be determined according to a color format. For example, in case of 4:2:0, a chroma block may have horizontal and vertical lengths to be ½ of horizontal and vertical lengths of a luma block.” (¶ 0121).  This reference is cited to directly refute Applicant’s contention made in the Remarks dated 12/02/2021.
Chang (US 2016/0360205 A1) teaches, “when the chroma format is 4:2:0 and the luma TU size is 32×32, the determined chroma TU is a chroma TU sized 16×16.” (¶ 0078).  This reference is cited to directly refute Applicant’s contention made in the Remarks dated 12/02/2021.
Tsukuba (US 2016/0249056 A1) teaches, “Generally, if a color format of an image is determined, the size of the luma CTB can be converted from and into the size of the chroma CTB.” (¶ 0136).
Sato (US 2014/0003512 A1) teaches, “‘A size determined from the size of the prediction unit of the corresponding luminance component in accordance with the chroma-format’ in the above condition is, when the size of the prediction unit of the luminance component is MxN pixels, (M/2).times.(N/2) pixels if the chroma-format is 4:2:0, (M/2)xN pixels if the chroma-format is 4:2:2, and MxN pixels if the chroma-format is 4:4:4.”  (¶ 0092).  Sato also teaches, “Incidentally, if the size of the prediction unit of the luminance component is 4x4 pixels and .
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL J. HESS
Primary Examiner
Art Unit 2481

/MICHAEL J HESS/Primary Examiner, Art Unit 2481